Title: From George Washington to Samuel Huntington, 19–20 May 1780
From: Washington, George
To: Huntington, Samuel




Sir
Head Qrs [Morristown] May 19[–20] 1780

I take the liberty of transmitting to your Excellency’s care the inclosed Letters for Governor Rutledge. They are both—on the same subject—and also contain Letters for Major General Lincoln. As they respect matters of an interesting nature, I wish them to go by Two Conveyances that there may be the greater chance of their getting to the Governor’s hands—and the sooner this could take place the better. If there is no Express going or returning from philadelphia to South Carolina—at this time—it may perhaps be best to send one of the dispatches by the first post. I have the Honor to be with the greatest respect & esteem Yr Excellency’s Most Obedt st

Go: Washington





20th

I am this morning informed from Elizabeth Town that on the 16 & 17 the 44th Reg⟨iment⟩ and some other Troops embarked at New York with several pieces of Heavy Cannon. The informat⟨ion⟩ says they were to sail yesterday under convoy of the pearl & Thames Frig⟨ates⟩ and Two Sloops of 20 Guns—and that Hallifax & Cape Breton are their destination. The account add⟨s⟩ that they have a good many Horse on board—which if true would seem to be opposed to their going to these places.

